Exhibit 10.36

 

SUPPLEMENTAL INCOME AGREEMENT

 

AGREEMENT entered into as of the 1st day of November, 1990 between Rowan Federal
Savings and Loan Association, a domestic Corporation having its principal office
in China Grove, North Carolina (hereinafter referred to as the Company) and
Bruce D. Jones of Concord, North Carolina (hereinafter referred to as the
Employee).

 

WITNESSETH :

 

WHEREAS, the Employee has been employed by the Company since December 11, 1987;
and,

 

WHEREAS, the performance of the Employee is such that assurance of his continued
services is essential to the future growth and profits of the Company; and,

 

WHEREAS, the Company desires to retain the services of the Employee, and
realizes that if the Employee were to leave the Company it would suffer a
substantial financial loss; and,

 

WHEREAS, the Employee is willing to continue in the employ of the Company is the
Company will agree to pay to the Employee or designees certain benefits in
accordance with the provisions and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the premises contained herein, the parties
hereto mutually agree as follows:

 

  1. Remuneration: During the period of the Employee’s employment with the
Company, the Company will pay the Employee for services to be rendered:

 

  A. Cash amounts at rates and times mutually agreed upon; and,

 

  B. Additional amounts, payments of which will be deferred pursuant to the
terms hereinafter set forth.

 

  2.

Retirement Benefit: Upon attainment of the first day of month following the
employee’s 65th birthday, the Company will commence to pay him $6,000 annually
for a continuous period of 10 years. In the event that the Employee should die
after becoming entitled to receive said monthly installments but before any or
all of said installments have been paid, the Association will pay or will
continue to pay said installments to such beneficiary or beneficiaries as the
Employee has directed by filling with the Association a notice in writing. In
the event of the death of the last named beneficiary before all the unpaid
payments have been made, the balance of any amount which remains unpaid at said
death shall be commuted on the basis of 8 percent per annum compound interest
and shall be commuted on the basis of 8 percent per annum compound interest and

 



--------------------------------------------------------------------------------

 

shall be paid in a single sum to the executor or administrator of the Employee’s
estate.

 

  3. Death Benefit: Should the Employee die while in the employment of the
Association and prior to the attainment of his 65th birthday, the Association
(beginning at a date to be determined by the Association but within six months
from the date of such death) will commence to pay $6,000 annually for a
continuous period of 10 years to such beneficiary or beneficiaries as the
Employee has directed by filing with the Association a notice in writing.
Irrespective of the above, however, if the Employee dies as a result of suicide
within two years of the execution of this agreement, the death benefit shall not
exceed an amount equal to his waived salary plus interest at the rate of 8
percent per annum compounded annually. In the event of the death of the last
named beneficiary before all the unpaid payments have been made, the balance of
any amount which remains unpaid at said death shall be commuted on the basis of
8 percent per annum compound interest and shall be paid in a single sum to the
executor or administrator of the estate of the last named beneficiary to die. In
the absence of any such beneficiary designation, any amount remaining unpaid at
the Employee’s death shall be commuted on the basis of 8 percent per annum
compound interest and shall be paid in a single sum to the executor or
administrator of the Employee’s estate.

 

  4. Termination of Employment: If the Employee terminates his employment, for
reasons other than death or the attainment of his 65th birthday, at the end of
two or more years from the execution date of this Agreement, he or his
beneficiary, as applicable, shall be entitled upon the attainment of his 65th
birthday, or his prior death, to a percentage of the retirement benefits stated
in Section 1 of this Agreement as determined by the following table:

 

FULL NUMBER OF YEARS SERVED
AS EMPLOYEE FROM DATE OF
EXECUTION OF THIS AGREEMENT
UNTIL TERMINATION OF EMPLOYMENT

--------------------------------------------------------------------------------

   PERCENTAGE OF RETIREMENT
BENEFITS STATED IN SECTION
1 OF THIS AGREEMENT TO WHICH
THE EMPLOYEE IS ENTITLED


--------------------------------------------------------------------------------

Under 15

   0%

           15

   50%

           16

   60%

           17

   70%

           18

   80%

           19

   90%

           20

   100%

 

- 2 -



--------------------------------------------------------------------------------

  5. Forfeiture Provisions:

 

  A. During the period the retirement benefit is payable to the Employee under
Section 2 of this Agreement, the Employee shall not engage in business
activities in Rowan County, North Carolina which are in competition with the
Association with first obtaining the written consent of the Association.

 

  B. During the period the retirement payment is payable to the Employee under
Section 2 of this Agreement, the Employee shall be available to render
consulting services to the Association upon request by an officer of the
Association, but such requests shall not be made more frequently than once each
month. The Employee shall not be considered to have breached this condition if
he is unable to consult because of his mental or physical disability.

 

  C. Payment of the retirement benefit under this Agreement may be terminated by
the Association, if the Employee fails to comply with either of the conditions
set forth in paragraph (A) and (B) of this Section 5.

 

  6. General Provision:

 

  A. Except as otherwise provided by this Agreement, it is agreed that neither
the Employee, nor his beneficiary shall have any right to commute, sell, assign,
transfer or otherwise convey the right to receive any payments hereunder, which
payments and the right thereto are expressly declared to be nonassignable and
nontransferable.

 

  B. The benefits payable under this Agreement shall be independent of, and in
addition to, any other employment agreements that may exist from time to time
between the parties hereto, concerning any other compensation payable by the
Association to the Employee whether as salary, bonus, or otherwise. This
Agreement shall not be deemed to constitute a contract of employment between the
parties hereto, nor shall any provision hereof restrict the right of the
Association to discharge the Employee or restrict the right of the Association
to discharge the Employee or restrict the right of the Employee to terminate his
employment.

 

  C. The rights of the Employee under this Agreement and of any beneficiary of
the Employee shall be solely those of an unsecured creditor of the Association.
Any asset acquired by the Association in connection with the liabilities assumed
by it hereunder, shall not be deemed to be held under any trust for the benefit
of the Employee or his beneficiaries or to be considered security for the
performance of the obligations of the Association but shall be, and remain, a
general, unpledged, unrestricted asset of the Association.

 

- 3 -



--------------------------------------------------------------------------------

  D. The Association hereby reserves the right to accelerate the payments
specified in Section 2, 3 and 4 above without the consent of the Employee, his
estate, beneficiaries, or any other person claiming through or under him.

 

  E. The Association agrees that it will not merge or consolidate with any other
Association or organization, or permit its business activities to be taken over
by any other organization unless and until the succeeding or continuing
Association or other organization shall expressly assume the rights and
obligations of the Association herein set forth. The Association further agrees
that it will not cease its business activities or terminate its existence, other
than as heretoforth set forth in this Section, without having made adequate
provision for the fulfilling of its obligations hereunder.

 

  F. This Agreement may be revoked or amended in whole or in part by a writing
signed by both of the parties hereto.

 

  G. This Agreement shall be subject to and construed under the laws of the
State of North Carolina.

 

IN WITNESS THEREOF, the said Association has caused this Agreement to signed in
its Corporate name by its duly authorized officer, and impressed with its
Corporate seal, attested by its Secretary, and the said Employee has hereunto
set his hand and seal, all on the day and year first above written.

 

ATTEST:

            /s/    Nancy C. Hildreth               /s/    Eric E. Rhodes        
 

(Seal)

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            Vice President    

 

WITNESS: /s/ Nancy C. Hildreth       /s/    Bruce D. Jones          

(Seal)

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            (The Employee)    

 

- 4 -